Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-18-00615-CR

                             Harry Lewis SCOTT,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 175th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2016CR7403
                   Honorable Dick Alcala, Judge Presiding

   BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED October 3, 2018.


                                        _________________________________
                                        Patricia O. Alvarez, Justice